Citation Nr: 1015931	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for lumbosacral strain, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty for seven years and seven 
months, including from December 1977 to December 1981.  There 
is also evidence that the Veteran has verified active duty 
training (ACDUTRA) from August 18, 1972, to December 25, 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Seattle, Washington, Regional Office 
(RO), which determined that there was no new and material 
evidence to reopen the Veteran's service connection claim for 
lumbosacral strain.  The Veteran disagreed with such decision 
and subsequently perfected an appeal.   

Service connection for lumbosacral strain was previously 
denied in a February 1993 Board decision.  The Board notes 
that in the July 2007 Statement in Support of Claim (SOC), a 
decision review officer (DRO) reopened the Veteran's service 
connection claim for lumbosacral strain, and ultimately 
denied service connection.  Although the DRO reopened the 
claim and ultimately denied service connection (see also July 
2007 SOC), the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal, despite the RO's 
action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  As such, the issues are appropriately captioned as 
above. 

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The herein reopened issue of entitlement to service 
connection for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1993 decision, the Board denied the 
Veteran's claim of service connection for lumbosacral strain, 
which was previously denied in a March 1991 rating decision; 
the Veteran was provided notice of the decision and of his 
appellate rights.  

2.  The Veteran did not appeal the February 1993 decision, 
and such decision became final.  

3.  The evidence received since the Board's February 1993 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for 
lumbosacral strain.


CONCLUSIONS OF LAW

1.  The Board's unappealled February 1993 decision that 
denied service connection for lumbosacral strain is final.  
38 U.S.C.A. §§ 5104, 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.1100, 20.1104 (1993) (current 
version 2009).  

2.  Evidence received since the Board's February 1993 
decision is new and material; the claim of entitlement to 
service connection for lumbosacral strain is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claim for lumbosacral 
strain, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Merits of the Application to Reopen

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Knightly v. Brown, 
6 Vet. App. 200 (1994).  

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of establishing whether new and 
material evidence has been received, the credibility of the 
evidence, but not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

By way of history, the Veteran initially filed a service 
connection claim for lumbosacral strain in December 1990.  In 
a March 1991 rating decision, the RO denied service 
connection for lumbosacral strain on the basis that such 
disability was not incurred in or aggravated by active duty 
service.  The RO considered the Veteran's service treatment 
records (STRs); service personnel records; and a February 
1991 compensation and pension (C&P) examination of the lumbar 
spine which included a diagnosis of lumbosacral strain.  The 
Veteran perfected an appeal of the RO's March 1991 rating 
decision.  In a February 1993 decision, the Board denied 
service connection for lumbosacral strain on the basis that 
such disability was not incurred in or aggravated by active 
duty service and such disability was not manifest until many 
years after service.  The Veteran was notified of his 
appellate rights.  Because the Veteran did not appeal the 
Board's February 1993 decision, such decision became final, 
based on the evidence then of record.  38 U.S.C.A. §§ 5104, 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100, 
20.1104 (1993) (current version 2009).  The evidence of 
record when the Board decided the claim in February 1993 
included the Veteran's STRs; service personnel records; and a 
February 1991 C&P examination of the lumbar spine.  

In July 2005, the Veteran sought to reopen his service 
connection claim for lumbosacral strain.  In a November 2005 
rating decision, the RO denied the Veteran's application to 
reopen his service connection claim and determined that there 
was no new and material evidence to reopen the claim.  
 
Evidence associated with the claims folder at the time of the 
February 1993 Board Decision includes statements and written 
argument submitted by or on behalf of the Veteran; private 
treatment records from the Occupational Health Clinic MAMC, 
noting complaints of low back pain for 10 years; and VA 
treatment records, noting treatment for low back pain.      

In March 2006, the Veteran once again sought to reopen his 
service connection claim for lumbosacral strain.  In a June 
2006 rating decision, the RO denied the Veteran's application 
to reopen his service connection claim and determined that 
there was no new and material evidence to reopen the claim.  
However, in a July 2007 SOC, a DRO reopened the Veteran's 
service connection claim for lumbosacral strain, and 
ultimately denied service connection   

Evidence associated with the claims folder at the time of and 
following the June 2006  rating decision and July 2007 SOC 
includes statements and written argument submitted by or on 
behalf of the Veteran; private treatment records from Dr. 
R.Z., Dr. M.A.W., the Olympia Medical Center, the Olympia 
Family Practice, and the Virginia Mason Hospital, noting 
treatment for a lumbar spine disability; and VA treatment 
records, including medical opinions regarding the Veteran's 
lumbar spine disability and his service.      
 
On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
lumbosacral strain.  In this regard, the claims folder 
contains January 2006 and February 2006 opinions from the 
Veteran's physician (Dr. C.S.P.) in which he opines that the 
Veteran's lumbar spine disability is consistent with his 
injury in-service when a 55-gallon drum fell on him.  See 
January 2006 Rheumatology/Arthritis Consult Report, American 
Lake VAMC; February 2006 Addendum Note, American Lake VAMC.

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. 3.156(a).  The January 2006 and February 2006 VA 
medical opinions from Dr. C.S.P. are material in that they 
suggest a relationship between the Veteran's lumbar spine 
disability and his service, and therefore raise a reasonable 
possibility of establishing the claim.  As such, the Board 
finds that the January 2006 Rheumatology/Arthritis Consult 
Report and February 2006 Addendum Note from American Lake 
VAMC are considered new and material for the purpose of 
reopening the service connection claim for lumbosacral 
strain, and such claim is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for lumbosacral strain has been received; 
to this extent, the appeal is granted.


REMAND

The Board has herein reopened service connection claim for 
lumbosacral strain.  Further development is necessary prior 
to analyzing the claim on the merits.  

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with hypermobility syndrome, lumbar and 
lumbopelvic ligamentous insufficiency, and central lumbar 
stenosis at L4-L5.  See January 2006 Rheumatology/Arthritis 
Consult Report, American Lake VAMC; February 2006 Addendum 
Note, American Lake VAMC.  Further, the Veteran's STRs 
contain complaints and treatment of low back pain, including 
diagnoses of lumbar spine muscle spasm.  See June 1975 
Medical Condition Physical Profile Record; June 1975 
Chronological Record of Medical Care; August 1976 
Chronological Record of Medical Care; November 1976 Clinical 
Record; March 1978 Rheumatology Examination Report.  The 
Veteran also reported a history of low back injury while in-
service, specifically he suffered a back injury in-service 
when a 55-gallon drum fell on him while he was loading a 
truck.  See August 2007 "Appeal to Board," VA Form 9; March 
2010 Board  Hearing Transcript.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed lumbar spine 
disability is related to service.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  The AMC/RO should obtain the 
Veteran's current treatment records 
from American Lake VAMC regarding his 
lumbar spine disability, to include 
records beginning May 2007, and 
associate these records with the claims 
folder.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.

2.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any lumbar spine 
disabilities, to include his currently 
diagnosed hypermobility syndrome, 
lumbar and lumbopelvic ligamentous 
insufficiency, and central lumbar 
stenosis at L4-L5disabilities.

The VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current lumbar spine 
disability is related to the Veteran's 
service, specifically the Veteran's back 
injury in-service when a 55-gallon drum 
fell on his back. 

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs and any VA or private 
treatment records obtained regarding 
the Veteran's lumbar spine disability, 
including the January 2006 
Rheumatology/Arthritis Consult Report 
and February 2006 Addendum Note from 
American Lake VAMC, which indicate that 
the Veteran's lumbar spine disability 
is consistent with his injury in-
service when a 55-gallon drum fell on 
him.  The claims file should be made 
available to the examiner for review.  
The entire claims file must be reviewed 
by the examines in conjunction with 
each examination and the report should 
state that such review has been 
accomplished.

3.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for lumbosacral 
strain, taking into account any newly 
obtained evidence.  All applicable laws 
and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a SSOC and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


